internal_revenue_service number release date index nos cc dom it a b9 plr-105056-00 in re dear this is in reference to a form_1128 application to adopt change or retain a tax_year submitted on behalf of the above-named partnership requesting permission to adopt an tax_year effective the partnership has requested that the form_1128 be considered timely filed under the authority contained in sec_301_9100-3 of the procedure and administration regulations the partnership’s form_1128 to adopt an accounting_period was due on or before the information furnished indicates that the application was filed late because of an error or misunderstanding however the form was filed within days of the due_date sec_1_706-1 of the income_tax regulations provides where a newly formed partnership is required to secure prior approval from the commissioner for the adoption of a taxable_year the partnership shall file an application on form_1128 with the commissioner on or before the last day of the month following the close of the taxable_year to be adopted sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government based on the facts and information submitted and the representations made it is held that the partnership has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly the requirements of the regulations for the granting of relief have been satisfied in this case and partnership's late filed form_1128 requesting permission to adopt an tax_year effective is considered timely filed pursuant to appendix a of revproc_2000_1 2000_1_irb_6 an additional user_fee is required in order to process the form_1128 the user_fee will be requested in a separate correspondence we will begin processing the partnership’s application after the user_fee is received the ruling contained in this letter is based upon facts and representations submitted by the partnership and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of an examination process this ruling addresses the granting of sec_301_9100-3 relief only no opinion is expressed regarding the tax treatment of the instant transaction under the provisions of any other sections of the code or regulations that may be applicable thereto or regarding the tax treatment of any conditions existing at the time of or effects resulting from the instant transaction specifically no opinion is expressed as to whether the partnership is permitted under the code and applicable regulations to adopt the tax_year requested in the subject form_1128 in accordance with the provisions of a power_of_attorney currently on file we are sending the original of this ruling letter to the partnership’s authorized representative and a copy to the partnership this ruling is directed only to the partnership that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel income_tax and accounting by william a jackson acting deputy assistant chief_counsel enclosures copy of this letter copy for sec_6110 purposes
